[rexnordcorplogo12414.jpg]


Exhibit 10.3
[ADDRESSEE]
[ADDRESS LINE 1]
[ADDRESS LINE 2]
[CITY, STATE AND ZIP CODE]


[DATE]


Dear [NAME],
The purpose of this letter is to set forth certain terms and conditions relating
to your employment with Rexnord Corporation (the "Company") or one of its
subsidiaries (the Company and its subsidiaries being collectively referred to
herein as the "Employer") and your right to participate in certain benefit plans
of the Employer.
Base Salary
In consideration of your services, your salary will be [$_________ per year],
subject to review from time to time, payable in accordance with the standard
payroll practices of the Employer and subject to all withholdings and deductions
as required by law.
Annual Bonus
You will be eligible to participate in the Company's Management Incentive
Compensation Plan (the "MICP") or such other annual bonus plan that the Employer
establishes from time to time, in accordance with the terms of the MICP or such
other plan. The Company typically pays out bonuses under the MICP or other
applicable plan in the month of May.
Equity Grants
The Company will determine from time to time whether to provide you with any
type of equity grant, such as a grant of options, restricted stock units or
performance stock units. Any equity grants that you receive will be governed by
the terms of the plan under which they are granted and the applicable grant
agreement.






[rexnordcorporateresponseribb.jpg]

--------------------------------------------------------------------------------

[rexnordcorplogo12414.jpg]


Benefits
You will be eligible to participate in the employee benefit plans and programs
generally available to the Employer's similarly-situated senior executives,
including group medical, dental and vision plans, wellness plans, disability
benefit plans or programs, life insurance plans, retirement plans, deferred
compensation plans and company-provided automobiles or automobile allowances,
subject to the terms and conditions of such plans and programs. You will be
entitled to paid vacation in accordance with the Employer's policies in effect
from time to time. The Employer reserves the right to amend, modify or terminate
any of its benefit plans or programs at any time and for any reason.
Withholding
All forms of compensation paid to you as an employee of the Employer shall be
less all applicable withholdings.
Stock Ownership Requirements
You will be subject to the Rexnord Executive Officer Stock Ownership Guidelines
or any successor stock ownership guidelines applicable to executives that are in
place from time to time.
At-Will Employment
Unless otherwise provided in an employment or other similar agreement between
you and the Employer, your employment with the Employer will be for no specific
period of time. Rather, your employment will be at-will, meaning that you or the
Employer may terminate the employment relationship at any time, with or without
cause, and with or without notice and for any reason or no particular reason.
Although your compensation and benefits may change from time to time, the
at-will nature of your employment may only be changed by an express written
agreement signed by an authorized officer of the Employer.
Severance and Change in Control Benefits
You are entitled to participate in the Rexnord Corporation Executive Severance
Plan (the "Severance Plan") and the Rexnord Corporation Executive Change in
Control Plan (the "Change in Control Plan"). The Severance Plan provides salary
continuation and subsidized COBRA benefits to eligible executives in the event
that an eligible executive's employment ends due to an involuntary termination
by the Employer without cause, in accordance with the terms of such Severance
Plan.


[rexnordcorporateresponseribb.jpg]

--------------------------------------------------------------------------------

[rexnordcorplogo12414.jpg]


The Change in Control Plan provides salary continuation and accelerated equity
award vesting in the event that there is a change in control of the Company and
an eligible executive's employment ends under certain circumstances in
connection with such a change in control of the Company, in accordance with the
terms of such Change in Control Plan. A copy of the Severance and Change in
Control Plans, as currently in effect, have been enclosed for your reference.
No Duplication of Benefits
This letter agreement replaces any agreement that you have with the Employer
relating to your employment or any agreement or plan providing severance or
change in control benefits, including but not limited to any employment
agreement, any retention and change in control agreement and the Rexnord LLC
Severance Pay Plan.
Executive Covenants
You will be subject to the Rexnord Code of Business Conduct and Ethics (the
“Code”) and a Confidentiality Agreement, both of which you signed when your
employment began. Among other things, the Code and Confidentiality Agreement
require you to safeguard confidential information such as information regarding
product design, manufacturing processes, supply sources, customer
identification, pricing, sales distribution and marketing and prohibit you from
soliciting customer or employees for a period of two years following your
departure from the Employer. In addition, if you have received an equity grant,
these restrictive obligations, as well as a non-compete covenant, are required
by the Equity Award Agreement(s) that you executed in consideration for the
equity grants that you received. Finally, you will be subject to the same
restrictive obligations by virtue of your participation in the Severance Plan
and Change in Control Plan.
Clawback
Any amounts payable hereunder, including amounts payable under this letter or
the plans referred to herein, are subject to the terms of the Company's or any
other Employer's recoupment, clawback or similar policies as may be in effect
from time to time, as well as any similar provisions of applicable law, any of
which could in certain circumstances require repayment or forfeiture of any cash
or other property received under this letter.
Governing Law
This offer letter shall be governed by the laws of Wisconsin, without regard to
conflict of law principles.


[rexnordcorporateresponseribb.jpg]

--------------------------------------------------------------------------------

[rexnordcorplogo12414.jpg]


Contingencies
This letter is contingent upon your acceptance of the terms of the letter below.
This letter will be withdrawn if this condition is not satisfied.


Sincerely,


................................................................
George Powers
 
On behalf of Rexnord Corporation


Signed .....................................................


Acceptance of Terms of this Letter
I have read, understood and accept all the terms of this letter as set forth
above and the terms of the Severance Plan and the Change in Control Plan, as
attached hereto. I have not relied on any agreements or representations, express
or implied, that are not set forth expressly in the foregoing letter or the
Severance Plan and Change in Control Plan, and this letter supersedes all prior
and contemporaneous understandings, agreements, representations and warranties,
both written and oral, with respect to the subject matter of this letter. I
hereby consent to the terms of the above letter, the Severance Plan and the
Change in Control Plan, including but not limited to the confidentiality,
nonsolicitation, noncompetition, nondisparagement and other similar terms of
such Plans and to the termination of my participation in any other severance or
change in control plans of the Employer or any employment, severance or change
in control agreement with the Employer.


[NAME OF EXECUTIVE]


Signed .....................................................


Date ........................................................


[rexnordcorporateresponseribb.jpg]